                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

  ANTHONY NUNES, JR., ANTHONY                            No. 20-cv-4003-CJW
  NUNES, III, and NUSTAR FARMS,
  LLC,                                                         ORDER

               Plaintiffs,
  vs.
  RYAN LIZZA and HEARST
  MAGAZINE MEDIA, INC.,
                  Defendants.
                                ____________________


        A telephonic hearing regarding motions at Docs. 126, 138 and 147 (including their
sealed and unredacted counterparts) will take place before the undersigned on Tuesday,
September 14, 2021, at 1:00 p.m. CDT. Counsel will receive dial-in instructions via
email. Failure to appear for this hearing could result in sanctions by the Court.
        IT IS SO ORDERED this 9th day of September, 2021.




    Case 5:20-cv-04003-CJW-MAR Document 156 Filed 09/09/21 Page 1 of 1
